Case: 08-31135     Document: 00511084232          Page: 1    Date Filed: 04/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 19, 2010

                                       No. 08-31135                         Lyle W. Cayce
                                                                                 Clerk

RICKY D FOX,

                                                   Plaintiff - Appellant
v.

BILLY RAY VICE, Chief of Police for the Town of Vinton;
TOWN OF VINTON,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:06-CV-135


Before REAVLEY, CLEMENT, and SOUTHWICK, Circuit Judges.
REAVLEY, Circuit Judge:*
        In an earlier opinion, we held that Appellees Billy Ray Vice and the Town
of Vinton were prevailing parties in this case, thus affirming the district court's
order on appeal. We also held that Appellant's claims were frivolous and that
the district court did not abuse its discretion in awarding Appellees attorneys'
fees pursuant to 42 U.S.C. § 1988.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31135    Document: 00511084232     Page: 2   Date Filed: 04/19/2010



                                  No. 08-31135

       Appellee Billy Ray Vice has filed a motion for costs pursuant to Federal
Rule of Appellate Procedure 39. As the judgment of the district court is affirmed
in all respects, Appellee Vice's motion for costs is GRANTED, and costs are taxed
against Appellant. See F ED. R. A PP. P. 39(a)(2).
       Appellees Vice and Town of Vinton have also moved for an award of
attorneys' fees associated with their appellate work. "The same rules that
undergird § 1988 fee awards through trial apply to appellate fee claims as well."
Blanchard v. Bergeron, 893 F.2d 87, 91 (5th Cir. 1990); see also Hutto v. Finney,
437 U.S. 678, 693, 98 S. Ct. 2565, 2574-75 (1978) (affirming award of appellate
attorneys' fees pursuant to § 1988); Norris v. Hartmarx Specialty Stores, Inc.,
913 F.2d 253, 257 (5th Cir. 1990) ("A long and consistent line of Fifth Circuit
precedent allows awards of attorneys' fees for both trial and appellate work.").
       Appellees' motions for attorneys' fees are GRANTED. Because one of the
attorneys has failed to provide any specific details regarding the fees that he is
requesting, the case is REMANDED to allow the district court to determine the
proper amount of attorneys' fees for all appellate work. See Norris, 913 F.2d at
257.




                                        2